MERRITT, Circuit Judge,
concurring.
I concur in the opinion of the Court and in its reasoning, and I disagree with the strongly worded, acidulous dissenting opinion. I see no reason to carve out an exception to rules of appealability for civil rights cases. Such cases are no more or less sacrosanct than numerous other types of federal cases for which a lawyer may be appointed. Whether an error has been made respecting the appointment of counsel in civil rights cases can be corrected just as easily after final judgment as in other cases. There is no reason to distinguish civil rights cases from habeas corpus, social security and criminal cases. Once a final judgment is entered, we can review the actions of the District Court regarding legal counsel, just as we review actions on other motions. The number of cases in the federal Courts of Appeal has risen tenfold in the last 20 years. There is no reason to add piecemeal appeals to our present case load by making interlocutory rulings in civil rights cases immediately appealable.